DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 03/25/2021.
Claims 1-17 are currently pending and have been examined. 

Claim Objections
	Claim 14 recites “determine, responsive to detecting the triggering event, a customer profile with (1) … and (ii) …” which appears to be a typographical error.  Claim 14 will be interpreted as reciting “a customer profile with (i) … and (ii)”.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The following references have been identified as the most relevant prior art to the claimed invention: Jang (US 2017/0205259 A1); Saedifaez (US 2012/0011020 A1); and Margaret Dibben “Lost Connection for Phone Trade-in: QUESTION OF MONEY MARGARET DIBBEN”, hereinafter “Dibben”.
Jang discloses a server comprising a processor; and non-transitory computer-readable  storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause the processor to: detect a triggering event regarding a mobile computing device;  provide data to a customer application executing on the mobile computing device that includes a user interface feature, wherein the user interface feature includes a presentation of one or more of an upgrade option, a replacement option and/or a repair option based one or more service options available to the customer in the customer profile; and receive a service option request that requests the replacement or the upgrade option based on one or more user-selections on the mobile computing device.  However, Jang does not anticipate or render obvious: responsive to detecting the triggering event, a customer profile with one or more service options available to the customer corresponding to the mobile computing device by integrating disparate data sources concerning the customer together using a plurality of APIs; in response to receiving the service option request, update the disparate data sources corresponding to the mobile computing device of the customer to reflect the one or more service options requested in the service option request; and simultaneously track, responsive to receiving the service option request requesting the replacement option or the upgrade option, (i) an outbound device sent to the customer based on an IMEI number of the outbound device; and (ii) an inbound device sent by the customer based - 27 -Attorney Docket No. 57323/336960 on an IMEI number of the inbound device.
Saedifaez discloses responsive to detecting the triggering event, a customer profile with one or more service options available to the customer corresponding to the mobile computing device by integrating disparate data sources concerning the customer together using a plurality of APIs; in response to receiving the service option request, update the disparate data sources corresponding to the mobile computing device of the customer to reflect the one or more service options requested in the service option request.  However, Saedifaez does not anticipate or render obvious: simultaneously track, responsive to receiving the service option request requesting the replacement option or the upgrade option, (i) an outbound device sent to the customer based on an IMEI number of the outbound device; and (ii) an inbound device sent by the customer based - 27 -Attorney Docket No. 57323/336960 on an IMEI number of the inbound device.
Dibben discloses tracking an inbound device sent by a customer.  However, Dibben does not anticipate or render obvious: simultaneously track, responsive to receiving the service option request requesting the replacement option or the upgrade option, (i) an outbound device sent to the customer based on an IMEI number of the outbound device; and (ii) an inbound device sent by the customer based - 27 -Attorney Docket No. 57323/336960 on an IMEI number of the inbound device.


Double Patenting
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 25 and 33 of prior U.S. Patent No. 10,970,722.  This is a statutory double patenting rejection. Claim 1 of the application is identical in scope to claim 25 of patent ‘722 (which depends from claim 20, which further depends from claim 19).  Claim 7 of the application is identical in scope to claim 33 of patent ‘722 (which depends from claim 28, which further depends from claim 27 of patent ‘722).  As such, all the limitations of present claim 1 contain identical subject matter (i.e. the claims are identical in scope) to claim 25, and all the limitations of present claim 7 are identical in subject matter to claim 33 of patent ‘722.



Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6 and 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 19, and 21-26 of U.S. Patent No. 10,970,722. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 2 of the application is not patentably distinct from claim 21 of the patent 10,970,722, except for the limitation “simultaneously” tracking (as recited in claim 1 of the application and thereby included in claim 2 of the application).  However, claim 25 of patent ‘722  recites “wherein the outbound device and the inbound device are tracked simultaneously”.  It would have been obvious to one of ordinary skill in the art to modify the tracking in claim 21 of patent ‘722 to include the simultaneous tracking as recited in claim 25 of patent ‘722.  One of ordinary skill in the art would have been motivated to combine these two limitations because the invention was already contemplated and claimed in the patent application.  Accordingly, claim 2 of application is obvious in view of claims 21 and 25 of the patent.
Similarly, claim 3 of the application is not patentably distinct from claim 22 of patent ‘722, except for the limitation “simultaneously” track.  However, claim 25 of the patent recites “wherein the outbound device and the inbound device are tracked simultaneously”.  It would have been obvious to one of ordinary skill in the art to combine claims 22 and 25 of patent ‘722 for the same rationale provided above regarding claim 2.
Moreover, claims 4-6 of the application are not patentably distinct from claims 23-26 of the patent, respectively, except for the “simultaneously” track limitation.  It would have been obvious to one of ordinary skill in the art to combine claims 23-26 of patent ‘722, respectively, with claim 25 of patent ‘722 to teach simultaneous tracking by the same rationale provided above regarding claim 2.

Claim 8 of the application is not patentably distinct from claim 29 of the patent, except for the limitation “simultaneously” (as recited in claim 7 and thereby included in claim 8).  However, claim 33 of the patent recites “wherein the outbound device and the inbound device are tracked simultaneously”.  It would have been obvious to one of ordinary skill in the art to modify the tracking included in claim 29 of the patent to include the simultaneous tracking from claim 33 of the patent. One of ordinary skill in the art would have been motivated to combine these two limitations because the invention was already contemplated and claimed in the patent application.  Accordingly, claim 8 of application is obvious in view of claims 29 and 33 of the patent.
Similarly, claims 9-13 of the application are not patentably distinct from claims 30-35 of the patent, respectively, except for the “simultaneously” track limitation.  It would have been obvious to one of ordinary skill in the art to combine claims 30-35, respectively, with claim 33 to provide for simultaneous tracking by the same rationale provided above regarding claim 8.

Claim 14 of the application recites “provide data identifying the one or more service options available to the customer to a customer application executing on the mobile computing device that includes a user interface feature.” This limitation is not patently distinct from the corresponding limitation of claim 19 of the patent which recites: “provide data to a customer application executing on the mobile computing device that includes a user interface feature, wherein the user interface feature includes a presentation of one or more of an upgrade option, a replacement option and/or a repair option based one or more service options available to the customer in the customer profile”. The presentation of one or more of an upgrade option, replacement option and/or repair option, from claim 19 of the patent, is not patentable distinct from the provision of data identifying the one or more service options available to the user, as recited in clam 14 of the application. Accordingly, this limitation in claim 14 of the application is not patentably distinct from claim 19 of the patent. 
Claim 14 of the application is not patentably distinct from claim 19 of the patent, except for the limitation “determine, responsive to detecting the triggering event, a customer profile with (1) one or more service options available to the customer; and (ii) repayment issues of the customer and/or utilization of upgrades by the customer corresponding to the mobile computing device by integrating disparate data sources concerning the customer together using a plurality of API”.  However, this limitation is taught by claim 1 of the patent, directed to a method performed by one or more servers.  It would have been obvious to one of ordinary skill in the art to modify the server of claim 19 of the patent to perform the determination of claim 1 of the patent because the invention was already contemplated and claimed in the patent application. Accordingly, claim 14 of the application is not patentably distinct from claims 1 and 19 of the patent.  
	Claim 15 of the application depends from claim 14, which as explained above is obvious in view of claims 1 and 19 of the patent.  The further limitations of claim 15 are taught by at least claim 2 of the patent (Examiner notes claims 2-5 of the patent each teach an alternatively recited limitation of claim 15).  It would have been obvious to one of ordinary skill in the art to combine claim 2 of the patent, which depends from claim 1, with claim 19 of the patent by the same rationale provided above for the combination of claims 1 and 19.  Accordingly, claim 15 is obvious in view of claims 2 and 19 of the patent.
Similarly, claims 16 and 17 of the application are obvious over the combination of claims 6 and 7, respectively, with claim 19 of the patent. It would have been obvious to one of ordinary skill in the art to combine claims 6 and 7, which depend from claim 1, with claim 19 by the same rationale provided above for the combination of claims 1 and 19.  Accordingly, claims 16 and 17 are obvious in view of claims 6 and 19, and in view of claims 7 and 19 the patent , respectively.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U ("Sprint Offers Customers Peace of Mind when it Comes to Lost, Stolen Or Damaged Devices." Business Wire) provides the ability for customers to open or track claims regarding their mobile devices on a website.
Williams et al. (US 2013/0311354 A1) provides for a computerized system and method for leasing products, such as electronic products, which can be upgraded to a newer version of the original product at the option of the lessee.
Cahill et al. (US 2014/0244315 A1) provides a method of managing mobile device lifecycle including providing a mobile application wherein a customer can initiate purchase of an insurance plan or a mobile device.
Chayon et al. (US 2014/0295819 A1) describes a mobile telephone device distribution system including a customer interface allowing a customer to select a mobile device, which is automatically activated.
Huang et al. (US 2018/0089733 A1) describes systems, apparatuses, and method for testing and evaluating a mobile device.
Delker (US 10,129,411 B1) describes an application that is configured to identify features of a current mobile service plan associated with a current mobile device, wherein the features of the current mobile device comprises at least an amount of time remaining on a current mobile service plan contract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625    

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625